internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc intl plr-159547-01 date date taxpayer entity fye a b c legend individual a cpa firm dear this replies to a letter dated date requesting that taxpayer be granted an extension of time under sec_301_9100-3 with respect to the following i to file with its tax_return for the tax_year ended on fye a the election and agreement required by sec_1_1503-2 with respect to the dual consolidated losses_incurred by entity in the tax_year ended on fye a ii to file with its tax_return for the tax_year ended on fye b the election and agreement required by sec_1_1503-2 with respect to the dual consolidated losses_incurred by entity in the tax_year ended on fye b and to file the annual certification required by sec_1_1503-2 with respect to the dual consolidated losses_incurred by entity in the tax_year ended on fye a and iii to file with its tax_return for the tax_year ended on fye c annual certifications required by sec_1_1503-2 with respect to the dual consolidated losses_incurred by entity in tax years ended on fye a and fye b the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations in re plr-159547-01 submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process individual a is a senior tax manager for cpa firm and was responsible for overseeing the professional staff charged with preparing the federal_income_tax returns that were filed by taxpayer and its subsidiaries for the tax periods ending on fye a fye b and fye c the affidavit of individual a describes the circumstances surrounding the conclusions that the losses_incurred by entity would not constitute dual consolidated losses therefore the professional staff at cpa firm did not prepare the dual_consolidated_loss elections and annual certifications described in sec_1_1503-2 for fye a and fye b afterwards it was learned that election agreements should have been filed for those tax years including annual certifications sec_301 -1 b provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation sec_1_1503-2 fixes the time to file an agreement and an annual certification therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth in sec_301_9100-3 based on the facts and circumstances of this case we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter with respect to the following i to file with its tax_return for the tax_year ended on fye a the election and agreement required by sec_1_1503-2 with respect to the dual consolidated losses_incurred by entity in the tax_year ended on fye a ii to file with its tax_return for the tax_year ended on fye b the election and agreement required by sec_1_1503-2 with respect to the dual in re plr-159547-01 consolidated losses_incurred by entity in the tax_year ended on fye b and to file the annual certification required by sec_1_1503-2 with respect to the dual consolidated losses_incurred by entity in the tax_year ended on fye a and iii to file with its tax_return for the tax_year ended on fye c annual certifications required by sec_1_1503-2 with respect to the dual consolidated losses_incurred by entity in tax years ended on fye a and fye b the granting of an extension of time is not a determination that taxpayer is otherwise eligible to file the agreements and annual certifications sec_301_9100-1 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter should be associated with the agreements and annual certifications no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representatives sincerely s allen goldstein allen goldstein reviewer office of the associate chief_counsel international
